Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al., U.S. Patent # 6,660,789 for the reasons outlined previously.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., U.S. Patent # 6,447,913 for the reasons outlined previously.

	Applicant has furnished for the Examiner’s consideration yet further data that purported outlines an unexpected result and/or illustrates an systematic effort to identify compositions showing an optimal balance of alkali resistance and low bleeding characteristics.  As an initial matter, Uno makes clear that the introduction of a silicone adhering to the property limitations set forth in the paragraph beginning at column 5, line 37 imparts alkali resistance.  The Examiner notes that it is Applicants’ apparent objective to demonstrate that not just any silicone compliant with the description in the prior art, and in any quantities, convey a suitable degree of alkali resistance.  The Examiner merely points out this teaching by way of establishing that the prior art does at least reflect that a polysiloxane is instrumental in providing this characteristic.  It is observed that, whereas the broader description allows that the polysiloxane, of which polydimethylsiloxane oils are preferred, may be added in quantities as  anticipates this limitation.  In any case, the general teachings of this disclosure make clear the influence of a polydimethylsiloxane on the alkali resistance of the composition and the skilled artisan is capable of determining those amounts necessary as a matter of routine experimentation.  
	As for the bleeding resistance, it is widely documented that polydiorganosiloxane oils having low surface energy properties and typically low compatibility with most organic polymers, exhibit more propensity to migrate than do their higher degree of polymerization/molecular weight/viscosity congeners.  Further, it is not unexpected that, the higher the concentration of these materials in an organic polymer host, the greater the probabilities that one scrutinizing the degree of surface bleeding qualitatively by a simple “eye test” as is described in Applicant’s Specification would discern more bleeding in a sample with more migratory silicone contained therein, which is why minor bleeding was even reported in a sample containing a silicone of desired viscosity.  
As for Rex10, Rex11, and Rex12, the Examiner will at least concede that these trials differ from the others in that the alkali resistance after 48 remains worse even when large quantities of the silicone are employed.  While there is no immediate explanation for this difference, the Examiner will note that these trials don’t constitute a comparison against the closest prior art.  Section MPEP 716.02(e) instructs that, “an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest (for emphasis) prior art which is commensurate in scope with the claims.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where there are deviations from the closest prior art, they must 1) be explained and 2) shown unlikely In re Finley, 81 USPQ 383; Ex Parte Armstrong, 126 USPQ 281; In re Widmer, 147 USPQ 518; In re Magerlein, 202 USPQ 473.  In the alternative, “Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner.” In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978).  That is to say, the maximum viscosity advocated in association with the silicone component is 10,000 mm2/s (= 10,000 cSt for polymers having a density approaching 1 g/cm3).  The viscosity of the silicone component of these trials is therefore 6 times that of the maximum viscosity value disclosed in the prior art.  While there are admittedly no exemplifications of a similar composition wherein the prior art component (E) has a viscosity of 10,000 mm2/s, it can at least be said that compositions containing silicones with higher viscosities would be completely outside the scope of that invention.
To summarize, the fact that Rex5 and Rex8 exhibit poorer alkali resistance is not surprising insofar as Uno clearly teaches a correlation between the presence of the silicone and an enhancement in the property.  One of ordinary skill in formulating like compositions has a reasonable expectation that the alkali resistance improves further as more is added until it plateaus and, beyond a certain quantity, other properties may actually worsen (in this case an increase in bleeding).  These are the usual considerations of a polymer composition formulations scientist.  Also, increases in bleeding with (i) reductions in the viscosity of the low surface energy polysiloxane, and (ii) concentrations of the same are completely within the expectations of the skill artisan.  Because one of ordinary skill is already familiar with these phenomena, a dual optimization that allows simultaneous optimizing of alkali resistance and bleeding resistance is well within that person’s capabilities.

Given that the Applicant has not established a foundation for overcoming a determination of unpatentability based on secondary considerations, the rejection over Watanabe is maintained as well .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


May 17, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765